NO. 07-00-0291-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



DECEMBER 5, 2000

______________________________



U. G. BERRY,



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 181
ST
 DISTRICT COURT OF RANDALL COUNTY;



NO. 10,407-B; HON. MARVIN MARSHALL, PRESIDING

_______________________________



Before BOYD, C.J., QUINN and REAVIS, JJ.

U. G. Berry (appellant) appeals his felony conviction of indecency with a child.  Appellant pled guilty to the offense charged in the indictment.  The trial court initially deferred appellant’s adjudication of guilt and placed him on community supervision.  The State subsequently moved to adjudicate him guilty.  The court granted the State’s motion, adjudicated appellant guilty, and again placed him on community supervision.  Thereafter, the State moved to revoke appellant’s community supervision, which motion the trial court granted after conducting a contested hearing.   The trial court sentenced appellant to ten years imprisonment.  Appellant timely filed a notice of appeal. 

Appellant’s appointed counsel filed an 
Anders
(footnote: 1) brief, representing to us that he believed the appeal to be meritless.  In addition, counsel filed a motion to withdraw based upon the foregoing reasoning.   Appellant was informed by this Court, via letter dated October 31, 2000, of his right to review the record and file a 
pro se
 brief by November 29, 2000.   To date, appellant has failed to file a response.
(footnote: 2)
	In his 
Anders
 brief, appellant’s counsel explained why he concluded that no arguable basis for appeal existed.  He considered such things as the voluntariness of appellant’s plea, the validity of the indictment and sentence, the existence of evidence supporting the finding of guilt, the provision of statutory admonishments, and the performance of counsel.  So too did he determine that no error occurred during the hearing to revoke appellant’s community supervision.

After conducting an independent review of the record to assess the accuracy of counsel’s representation, 
see Stafford v. State
, 813 S.W.2d 503 (Tex. Crim. App. 1991) (requiring same), we too find no arguable error.  Accordingly, appellate counsel’s motion to withdraw is granted and the judgment is affirmed. 

                                     					

Per Curiam

 

 Do not publish.  

FOOTNOTES
1:Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


2:The State advised this court, via letter, that it would not file a reply brief unless appellant filed a 
pro se
 response.